PER CURIAM:
Junior Clyde Williams, a native and citizen of Guyana, petitions for review of an order of the Board of Immigration Appeals (Board) denying his motion to reopen. We have reviewed the administrative record and Williams’ claims and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2014). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Williams (B.I.A. Mar. 20, 2014). We grant Williams’ application for leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.